Citation Nr: 0323668	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  98-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to a separate evaluation for retained shrapnel 
fragments, claimed as shrapnel in the head.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to April 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 RO decision that determined that 
a separate evaluation for retained shrapnel fragments, 
claimed as shrapnel in the head, was not warranted.


REMAND

In February 2003, the Board directed that further evidentiary 
development of the veteran's claim be completed pursuant to 
its own development authority.  38 C.F.R. § 19.9 (a).  
Specifically, the Board requested that the examiner, who 
completed a September 2002 examination, render an opinion as 
to whether the veteran had a muscle injury as a result of a 
shrapnel injury to the head.  An opinion was received in 
April 2003 which addresses this matter.  The RO has not yet 
had an opportunity to review this evidence and must do so 
prior to appellate review.  In addition, the veteran should 
be furnished a letter which informs him of the enactment of 
the Veterans Claims Assistance Act and the implications of 
such on his current claim (as stated on the cover page).  

Accordingly, the claim is REMANDED for the following action: 

1.  Provide the veteran appropriate notice 
under the VCAA with regard to his claim for a 
separate evaluation for retained shrapnel 
fragments, claimed as shrapnel in the head.  

2. The AOJ must review the evidence that has 
been added to the record.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


